DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:
continuing interaction with ongoing transactions in an enterprise resource planning (ERP) system, including;

maintaining configuration data specifying a respective set of actions associated with each transaction type of a set of transaction types;

monitoring transactions performed in said ERP system to identify ongoing transactions for each user;

receiving, from a user, a request for ongoing transactions of interest;

sending for display, at a first time instance, a plurality of ongoing transactions in said ERP system and said respective set of actions associated with each ongoing transaction of said plurality of ongoing transactions;

wherein said plurality of ongoing transactions are identified based on said monitoring and said respective set of actions for each ongoing transaction is identified based on a corresponding transaction type of the ongoing transaction;

receiving from a user, data indicating selection of a first action associated with a first ongoing transaction of said plurality of ongoing transactions displayed to said user; and

performing in said ERP system, said first action for said first ongoing transaction in response to said receiving.



Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., memory, display unit, processor) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 


4.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen (US 2012/0110579) in view of Barak (US 2014/0081683).
Regarding claims 1, 8, and 15, Bullen discloses a method (system and instructions) of continuing interaction with ongoing transactions in an enterprise resource planning system (abstract, Fig. 1) including maintaining in a data store configuration data specifying a set of actions associated with each transaction type (Fig. 2, par. 15, 16, objective has associated set of actions, related information stored in system memory), receiving a user request for a transaction of interest (par. 15, first action request from user is received), sending for display on a display unit at a first time a list of ongoing transactions in the ERP system and a set of actions associated with each transaction (abstract, Figs. 1-3, par. 11, 14, 15, objectives like requisition are transactions, objectives are associated with set of related actions, par. 15, list of objectives can be created and displayed), wherein the transactions are identified by a transaction type (Fig. 2, par. 15, different transaction types are identified such as requisition, create report, etc.), receiving from a user selection of a first action associated with a first ongoing transaction (abstract, Figs. 1, 3, par. 15, 17, 18, user can make an action request that is associated with an objective), and performing in the ERP system the first action (abstract, Fig. 3, par. 18, 19, system executes action request).  
The method of Bullen differs from the claimed invention in that it does not explicitly show monitoring ongoing transactions performed in the ERP system.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Barak to include monitoring ongoing transactions performed in an ERP, as taught by Barak, so that relevant transaction information can be provided to a user to enable completion of an ongoing transaction. 
Regarding claim 2, the user does not navigate to an ongoing transaction screen to perform an action.  Regarding claim 3, the method includes maintaining configuration data for the transactions and actions (Fig. 2, par. 15, 16, various configuration data regarding user, actions, etc. is stored).  Regarding claims 5 and 6, data fields and values are included in the sending and the configuration data specifies these (par. 15, 16, data and various values includes).  Regarding claim 7, current values are sent for data fields at the time of the request (par. 15, 16, user name, time, date, etc.).  Regarding claims 9-12, 14 and 16-20, the features of the invention recited in these claims have already been addressed in the rejection above.

Response to Arguments
5.	Applicant's arguments filed on August 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 102 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claims are not directed to a certain method of organizing human .
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  In the examiner’s view, the claims are concerned with monitoring and continuing interaction with ongoing transactions and this is a fundamental economic practice.  Thus, the claims are directed to a method of organizing human activity and are considered patent ineligible.  Also, a new ground of rejection has been provided to address the claim amendments.  The rejection above addresses applicant’s arguments and in the examiner’s view the prior art shows the claimed features.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627 



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627